

Exhibit 10.1




Executive Officer Annual Incentive Compensation Plan
Fiscal 2021




Plan Overview


Awards under this Annual Incentive Compensation Plan (“Annual Plan”) are granted
under and governed by the terms and conditions of the Vera Bradley, Inc. 2010
Equity and Incentive Plan (the “2010 Plan”), as amended. Any term capitalized
herein but not defined will have the meaning set forth in the 2010 Plan.


This Annual Plan is designed to give each eligible Participant (as defined in
the attached Administrative Guidelines) an opportunity to share in the Company's
success for the fiscal year ending January 30, 2021 (the “Performance Period”).
The incentive is intended to be an inducement for future faithful service as
well as a reward for performance. The incentive opportunity for the Performance
Period is based on a percentage of each Participant's Base Salary (as defined
herein) and will be earned based on three independent performance measures: (1)
Brand/Enterprise Performance (made up of net revenue and operating income), (2)
Brand/ Enterprise Strategic Objectives, and (3) Individual Financial Goals.
Collectively, these are referred to as the “FY21 Performance Measures.”


Calculation of Incentive Opportunity
The incentive opportunity for each Participant is determined based on a
percentage of each Participant's Base Salary (as defined below) based upon the
Participant’s level:

Incentive Opportunity as a Percentage of Base SalaryParticipant
LevelThresholdTargetExcellenceChief Executive Officer37.5%100%200%Executive
Officer15%40%80%



“Base Salary” is defined as the Participant's gross base salary (before taxes
and deductions) paid by the Company to the Participant during the Performance
Period.


Each Participant will have the opportunity to earn the incentive set forth above
based on the level of achievement against the FY21 Performance Measures. The
applicability and weighting of the FY21 Performance Measures relative to the
total incentive opportunity is also based upon the Participant’s level as
follows:


Vera Bradley/Pura Vida Brand - 80% Brand; 20% Enterprise


As a Percentage of Total Target Incentive Opportunity Shown Above
Brand Performance
Enterprise Performance
Brand Strategic Objectives
Individual Financial Goals
Participant Level
Net Revenue
Operating Income
Operating Income
Executive Officer
20%
20%
10%
25%
25%


























--------------------------------------------------------------------------------



Enterprise - 100% Enterprise Performance; 0% Brand Performance



As a Percentage of Total Target Incentive Opportunity Shown AboveBrand
PerformanceEnterprise PerformanceEnterprise Strategic ObjectivesIndividual
Financial GoalsParticipant LevelNet RevenueOperating IncomeNet RevenueOperating
IncomeChief Executive Officer0%0%25%25%25%25%Executive Officer0%0%25%25%25%25%



Brand and Enterprise Financial Performance
Payouts for Financial Performance are based on meeting two independent financial
metrics, which are net revenue and operating income. Financial metrics are
weighted between 50%-66.6% of the Enterprise Performance goal. Assuming at least
threshold levels of performance against the Performance goals are met during the
Performance Period, the actual payout levels will range from 25%-200% of target.
The actual amount of Financial Performance goals is considered to be
confidential information and is not included in this document, but can be
obtained from Human Resources.



Net Revenue Performance LevelPayout as a Percentage of the Portion of Incentive
Tied to Corporate Performance*Threshold25%Target100%Excellence200%Operating
Income Performance LevelPayout as a Percentage of the Portion of Incentive Tied
to Corporate Performance*Threshold25%Target100%Excellence200%



*Payout levels are determined using linear interpolation for results falling
between the three performance levels.


Brand and Enterprise Strategic Objectives
Payouts for performance against the Brand and Enterprise Strategic Objectives
will be based on performance against the following objectives, with underlying
success measures to be provided by your manager. Each of these Strategic Goals
are considered confidential and should not be shared outside of the Company.


Vera Bradley Brand Strategic Objectives:
•Brand Engagement – Increase Customer Count
•VB Cares/Strategy & ESG – Rating at the Committee’s discretion
•Drive Collaborations - Achieve plan revenue
•Drive Sales of Fabric Innovation -Achieve plan revenue
•Own the Backpack - Achieve plan revenue
•Completion of Project Novus –Rating at the Committee’s discretion
•COVID-19 Management – Rating at the Committee’s discretion


Pura Vida Brand Strategic Objectives:
•New Distribution Channels – Rating at the Committee’s discretion
•Product Innovation – Achieve plan revenue
•Marketing Efficiency – Achieve marketing spend rate plan
•Gross Margin Maintenance – Achieve gross margin rate plan
•Key Integration Decisions - Rating at the Committee’s discretion


Enterprise Strategic Objectives:
•67% VB Strategic Objectives
•33% PV Strategic Objectives





--------------------------------------------------------------------------------



Assuming threshold levels of performance against the Brand and Enterprise
Strategic Objectives are met during the Performance Period, the actual payout
levels will range from 25%-200% of target. The Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) shall determine
the level of performance achieved against the Brand and Enterprise Strategic
Objectives in its sole discretion.


Individual Financial Goals
Payouts for performance against the Individual Financial Goals will be based on
a Participant’s overall achievement of personal objectives, as determined by the
Participant’s supervisor and approved by the Compensation Committee. Payout
levels for achievement of the Individual Financial Goals range from 0%-200% of
that portion of incentive tied to the Individual Financial Goals.







--------------------------------------------------------------------------------







Administrative Guidelines


1.The CEO direct reports at an Executive Officer level and certain designated
Executive Officers are eligible to participate in this Annual Plan. Any question
regarding eligibility for participation in this Annual Plan shall be resolved by
the Compensation Committee, in the Committee’s sole discretion.


2.Participation in this Annual Plan neither gives any employee the right to be
retained as an employee nor limits the Company's right to discharge or
discipline any employee.


3.Final payout of any bonus under this Plan is subject to the final approval of
the Chief Financial Officer and Vice President, Human Resources and as necessary
the Compensation Committee.


4.Participants placed on a Performance Improvement Plan or who are on Step 3
Probation within six months of when payment is made under this Plan will not be
eligible for such payment.


5.Certification of Results. Before any Awards under the Annual Plan are deemed
earned with respect to a Performance Period, the Compensation Committee shall
certify, in accordance with Section 9.5 of the 2010 Plan, in writing (i) that
the performance goals have been met for the Performance Period, and (ii) the
calculation of "Operating Income" and "Net Revenue" for the Performance Period.
a.Definition of "Operating Income". For purposes of this Annual Plan, the term
"Operating Income" means, with respect to the Performance Period related to any
Awards, the Company's consolidated operating income, as determined in accordance
with U.S. GAAP, adjusted to exclude the effects, as shown on the financial
statements furnished as part of Form 8-K (announcing the Company's fiscal
year-end financial results) for any fiscal year of the Company ending with or
within the Performance Period, of (i) any acquisition during the Performance
Period, including the amortization expense of intangible assets acquired during
the Performance Period, (ii) material charges or income arising from litigation,
(iii) corporate restructuring, asset impairment, or other special charges, and
(iv) cumulative effect of changes to U.S. GAAP accounting.
b.Definition of "Net Revenue". For purposes of this Annual Plan, the term "Net
Revenue" means, with respect to the Performance Period related to any Awards,
the Company's consolidated net revenue, as determined in accordance with U.S.
GAAP.


6.Except as provided herein, (a) no Participant will be entitled to an incentive
payment under the Plan unless the Participant is employed by the Company or an
Affiliate in an eligible position on the day the incentive payment is made, and
(b) a Participant who separates from Service for any reason prior to the date of
payment of such incentive will not be entitled to a prorated award, unless
otherwise required by applicable state law. By way of clarification, should a
Participant separate from Service and be rehired within the same Performance
Period, the Participant shall not be given credit for prior periods Service.
Notwithstanding the preceding provisions, the following provisions will apply
if, during the Performance Period (or after the Performance Period and prior to
the date of payment), you cease providing Services due to death, Disability or
Retirement (and provided that you have not otherwise engaged in an act that
would constitute Cause):


i.Death or Disability: In the event a Participant's Service terminates as a
result of death or Disability prior to the date on which the incentive payment
is made, the outstanding Award shall be treated as earned at the actual level
for both the Company performance and at the target level for individual
performance with any such earned Awards becoming fully vested and paid out as
provided in section 8, below.


ii.Retirement: In the event a Participant's Service with the Company terminates
as a result of Retirement during the Performance Period, the outstanding Award
shall be earned based on the actual Company performance level obtained
(determined at the end of the Performance Period) and target individual
performance level, with any such earned Awards becoming fully vested and paid
out as provided in section 8, below.


7.Notwithstanding anything to the contrary in this Annual Plan, in the event of
a Change in Control of the Company during the Performance Period, then the
outstanding Award shall be treated as earned at the target level, but prorated
based on the number of full fiscal months (in which the Participant provided
Service throughout such month) during the Performance Period, with any such
earned


Awards becoming fully vested and paid out on a as soon as practicable (but not
later than 30 calendar days) following the Change in Control. For purposes of
this Annual Plan, the term "Change in Control" shall mean the occurrence of



--------------------------------------------------------------------------------



any one or more of the following: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission as in effect on the date of this Award), other than (i) Barbara
Baekgaard, Patricia Miller, Michael Ray and Kim Colby and their respective heirs
and descendants and any trust established for the benefit of such Persons, (ii)
the Company or a corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock of
the Company, or (iii) any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliate, of securities of the Company
representing more than twenty-five percent (25%) of the combined voting power of
the Company's then outstanding securities; (b) the occupation of a majority of
the seats (other than vacant seats) on the Board by Persons who were neither (i)
nominated by the Board nor (ii) appointed by directors so nominated; or (c) the
consummation of (i) an agreement for the sale or disposition of all or
substantially all of the Company's assets, or (ii) a merger, consolidation or
reorganization of the Company with or involving any other corporation, other
than a merger, consolidation or reorganization that results in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation or reorganization.


8.All Participants will receive an award that is prorated based on Base Salary
earned during the Performance Period.


9.In the event that a Participant joins the Company at any time during the final
three fiscal months of the Performance Period, such participant will not be
eligible to participate in this Plan.


10.All goal attainment calculations will follow normal rounding guidelines
(i.e., 93.1% to 93.49% = 93%; 93.5% to 93.9% = 94%).


11.Payments under the Annual Plan will be paid in cash after the end of the
Company's fiscal tax year but no later than the 15th day of the third month
following the Company's fiscal tax year on which the annual incentives under
this Annual Plan are based.


12.The Company shall have the power and the right to deduct or withhold an
amount sufficient to satisfy federal, state, and local taxes (including FICA
obligations), domestic or foreign, and other deductions required to be withheld
by law with respect to this Award.


13.Record keeping and computation required by this Annual Plan will be subject
to review by third-party auditors, and by the Compensation Committee.


14.Interpretations, determinations, and actions regarding plan administration
shall be made by the Compensation Committee. Any such determinations and any
interpretation, rule, or decision under the Annual Plan or in carrying out or
administering the Annual Plan, is final and binding for all purposes and upon
all interested persons, their heirs, and personal representatives. The Company
or its designee may rely conclusively on determinations made by the Company and
its auditors to determine related information for purposes of administration of
the Annual Plan, whether such information is determined by the Company, its
auditors, or a third-party vendor engaged to provide such information to the
Company.


15.While it is the intent of the Company to continue this Annual Plan as stated
herein, the Company reserves the right to amend or discontinue the plan at any
time in its sole discretion.


16.No Participant can assign, encumber or transfer any of his or her rights and
interests under the Award described in this document, except, in the event of
his or her death, by will or the laws of descent and distribution.


17.The rights granted under this document are in all respects subject to the
provisions of the 2010 Plan to the same extent and with the same effect as if
they were set forth fully therein. If the terms of this document or the Award
conflict with the terms of the 2010 Plan, the 2010 Plan will control.


18.Awards under this Plan shall be subject to all other Company policies, as
amended, including but not limited to the Vera Bradley Compensation Recoupment
Policy.

